Title: Cérès de Montcarel to Thomas Jefferson, 24 November 1818
From: de Montcarel, Cérès
To: Jefferson, Thomas


          
            
              Monsieur,
              Richmond 24 9bre 1818
            
            Retirée depuis quelques mois a la Campagne pour raison de Santé Je n’ai appris que fort tard qu’il S’élevoit, Sous votre protection, une maison d’éducation près Charlotteville; Nous ignorons S’il y a quelqu’un de nommé pour être à la tête de L’instruction de cette maison  C’est pourquoi, malgré que nous n’ayons pas L’honneur d’être connus de Vous Monsieur, nous nous empressons mon mari et moi de vous offrir nos Services, vous priant d’avoir la bonté de nous faire Savoir le plus promptement possible Si nous pouvons nous flatter de L’esperance de réussir.
            Nous croyons pouvoir vous assurer Sans être taxés de trop d’amour propre, que la place que nous demandons n’est pas au dessus de nos moyens; nous avons tenus ici, pendant 2 ans une  Maison d’éducation que le mauvais état de ma Santé, Seul, nous a obligé de quitter.  la bienveillance que nous ont Conservé les personnes les plus distinguées de cette ville, est une preuve que nous avons mis tous nos Soins a remplir leurs intentions Sur leurs enfans.
            Nous n’oserions pas à la vérité nous charger d’enseigner la langue Anglaise, nous Sentons trop bien qu’une prononciation parfaite est une chose absolument nécessaire,  Nos conditions Seroient donc, de maintenir un ordre exact dans la maison, d’enseigner par nous même, la langue françoise, l’histoire, la géographie, l’écriture et le dessin, les talens de mon mari dans cette partie Sont assez Connus a Richmond ayant fait des portraits chez Mrss Wickham, Dr Adams et quelqulautres personnes de cette ville.
            Nous prenons la liberté de vous adresser une des lettres de recommandation que nous a donné Mr Lee lors de notre départ de france, il était alors Consul a Bordeaux.  Nous ne voulons pas importuner nos amis pour en obtenir d’autres amoins que nous n’ayons espoir de Succès et que Vous n’en desiriez; nous Sommes  persuadés d’avance que Mrss Wickham, Adams, Chevalier, Girardin, Wm Mayo et  quelqulautres avec qui nous Sommes liés nous en donneront de Satisfaisantes.
            Ce que nous nous permettrions de demander mon mari et moi, pour La Surveillance de L’école, L’enseignement de L’écriture, du dessin, du françois de L’histoire et de La géographie, Seroit d’être Logés, chauffés, éclairés, d’avoir mille dollars de fixe et un maitre payé par la maison pour enseigner aux jeunes personnes a lire et la grammaire Anglaise; mon mari demanderoit aussi la permission de donner des Leçons au dehors et de faire des portraits dans Ses momens de loisir.
            Veuillez Croire, Monsieur, que nous mettrons tous nos Soins a remplir avec zèle la place de Confiance que nous demandons et a mériter l’approbation de L’homme illustre dont nous Sollicitons aujourd’huy La protection.
            
              Recevez Monsieur L’assurance de notre respect et de notre parfait dévouement
              Cérès de Montcarel
            
          
          
            Je joins ici, un de nos prospectus pour vous montrer que notre école a été ouverte Sous les auspices de personnes respectables et par qui nous Serons encore recommandés Si la chose est nécessaire.
            Notre adresse est a Mr Alex de Montcarel a Richmond
          
         
          Editors’ Translation
          
            
              
                Sir,
                Richmond 
              24 November 1818
              
              Having withdrawn  to the country for a few months due to my health, I learned only quite lately that an educational establishment is being erected in Charlottesville under your protection. We do not know if anyone has been named as its head of instruction. This is why, although we do not have the honor of being known by you, Sir, my husband and I hasten to offer you our services, asking you to be so  kind as to let us know as soon as possible whether we can flatter ourselves with the hope of success.
               We believe we can assure you,  without being charged with too much pride, that the position we are requesting is not above our abilities. We have kept here, for 2 years, an educational establishment that only the poor state of my health forced us to abandon.  The benevolence that the most distinguished people in this city have maintained toward us proves that we have taken every  pain to fulfill their intentions with regard to their children.
              To be sure, because we feel very strongly that  perfect pronunciation is absolutely necessary, we would not dare take charge of teaching the English language. Therefore,  we would be responsible for maintaining strict order in the house and teaching French, history, geography, penmanship, and drawing. My husband’s talents in this last field are known rather well  in Richmond, as he has done portraits at the homes of Mr.   Wickham, Dr. Adams, and some other people here.
              We take the liberty of sending you one of the letters of recommendation Mr. Lee gave us when we left France. He was then consul at Bordeaux.  We do not wish to trouble our friends for additional letters of recommendation unless you want them and we have a chance of success. We are already quite certain that Messrs. Wickham, Adams, Chevalier, Girardin, William Mayo, and other people with whom we are on good terms will give us satisfactory ones.
              For supervising the school and teaching penmanship, drawing, French, history, and geography, my husband and I would dare to ask for housing, heat, lighting, a thousand dollars in fixed income, and a master paid by the school to teach the young people reading and English grammar. My husband would also request permission to give lessons outside of the establishment and to execute portraits in his spare time.
              Please believe, Sir, that we will do our best to fill with zeal the position of trust we are requesting and to deserve the approbation of the illustrious man whose protection we solicit today.
              
                Please receive, Sir, the assurance of our respect and perfect devotion
                Cérès de Montcarel
              
            
            
              I enclose a prospectus to show you that our school was opened under the auspices of respectable people, by whom we will be recommended if necessary.
              Our address is Mr. Alex de Montcarel in Richmond
            
          
        